Citation Nr: 1818916	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  16-39 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

J. Juliano, Counsel







INTRODUCTION

The Veteran served on active duty from August 1983 to June 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Board acknowledges that a March 2014 Board decision denied entitlement to service connection for residuals of a stroke, including stress.  In this particular case, the Board finds that the present appeal does not involve a request to reopen a previously denied claim.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (2012).


FINDING OF FACT

Depressive disorder is caused by service-connected disese or injury.


CONCLUSION OF LAW

Depressive disorder is proximately due a service-connected disease.  38 C.F.R. §§ 3.102, 3.310 (2017).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Service connection for a depressive disorder is granted herein, as explained below.  As such, the Board finds that any error under the VCAA with regard to the claim is moot.  See 38 U.S.C.A. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).

To establish service connection, the evidence generally must show: "(1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

A "disability which is proximately due to or the result of a service-connected disease or injury shall be service connected."  38 C.F.R. § 3.310(a) (2017).  "Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence."  38 C.F.R. § 3.310(b) (2017); see also Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran served on active duty from August 1983 to June 1986.  He claims that he has an acquired psychiatric disorder that is related to his active service or secondary to his service-connected migraine headaches.  See Form 21-526, May 2014.

As an initial matter, the Board notes that the Veteran is presently service-connected for migraine headaches.

A January 2013 VA psychotherapy record show a diagnosis of a major depressive disorder with psychosis.  See CAPRI, received January 2013 at p.1 of 43.  The Board acknowledges that some subsequent VA mental health records show the diagnosis was changed to a schizoaffective disorder.  See, e.g., CAPRI, received December 2014 at p.7 of 147.

A February 2013 VA mental disorders examination, which was performed prior to the filing of the Veteran's May 2014 claim on appeal herein, shows the VA examiner diagnosed a major depressive disorder, recurrent, moderate.  

The Veteran submitted an April 2015 private DBQ report by Dr. H. H.-G., in which she diagnosed a depressive disorder due to another medical condition with mixed features.  Dr. H. H.-G. noted the Veteran experienced symptoms including (but not limited to) depressed mood, anxiety, chronic sleep impairment, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, disturbances of motivation or mood, suicidal ideation, and persistent delusions or hallucinations.  The Veteran reported he was acutely suicidal in January 2015.  He also reported frequent visual hallucinations consisting of seeing things others do not, such as seeing a chair moving with no one sitting in it as recently as yesterday.  Dr. H. H.-G. opined that the Veteran's migraine headaches caused the Veteran's depression.  Dr. H. H.-G. cited a body of literature detailing the connection between depressive and anxiety symptomatology in individuals with headaches, citing to an article by K.D. Juang, et. al., that was attached to the report entitled Comorbidity of Depressive and Anxiety Disorders in Chronic Daily Headache and Its Subtypes, by K.D. Juang, et al. (Headache: The Journal of Head and Face Pain 40(10):818-23, November 2000).  The article concludes that "psychiatric comorbidity, especially major depression and panic disorders, was highly prevalent in patients with chronic daily headaches."  Dr. H.-H.G. noted that the Veteran's medical records showed he lost his employment due to his headaches, that he incurred significant financial stress as a result, and they rendered him unable to engage in certain daily activities.  The Board acknowledges that later in the report, Dr. H. H.-G. noted that the Veteran's depressive disorder due to another medical condition was "aggravated by" his headaches, albeit this appears to have been a typographical error.

In light of the above evidence of record showing a diagnosed depressive disorder and the positive April 2015 DBQ opinion of Dr. H. H.-G. that the depressive disorder is caused by the Veteran's service-connected migraine headaches, the Board finds that service connection for a depressive disorder as secondary to service-connected migraine headaches is warranted, and the claim is granted.

The Board acknowledges that the Veteran was afforded a July 2016 VA examination, and that this examiner opined that the Veteran has a schizoaffective disorder and not a depressive disorder, and that the schizoaffective disorder is not aggravated by the Veteran's migraine headaches.  The basis of the opinion, however, is problematic, as it relies in part on the mere typographical error discussed above, and does not include an adequate rationale.  Therefore, the Board finds the opinion to have no probative value.

Regarding the diagnosed schizoaffective disorder, the Board finds that there is no evidence of record tending to indicate that it is related to the Veteran's active service, or caused or aggravated by his service-connected migraine headaches or other service connected disease or injury.  The Veteran's service treatment records show that on his May 1986 separation examination report, he reported experiencing migraine headaches, and depression or excessive worry.  However, the Veteran has already been granted service connection for depression herein as secondary to his migraine headaches.  The May 1986 separation examination report nevertheless shows that psychiatric examination at separation was normal.  See STRs at p.10.  The first record of schizoaffective disorder was not until 2014, 28 years after his discharge.  Therefore, without any evidence of a nexus to service or service-connected disease or injury, service connection for a schizoaffective disorder is not warranted.  Finally, the Board finds the April 2015 DBQ by Dr. H. H.-G. to ultimately be the most probative as to the proper diagnosis, which she found to be a depressive disorder and not a schizoaffective disorder, as her DBQ includes a very detailed rationale and which opinion is supported by medical literature.

In summary, the Board concludes that service connection for a depressive disorder as secondary to service-connected migraine headaches is warranted.


ORDER

Entitlement to service connection for a depressive disorder is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


